Citation Nr: 1715602	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-49 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cervical spine disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.    

The Veteran testified before the undersigned Veterans Law Judge in March 2017.  A transcript of this hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's degenerative disc disease of the cervical spine had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran contends that his currently diagnosed degenerative disc disease of the cervical spine had its onset in service as a result of an in-service incident when he was hit in the face.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran contends that he has had neck pain since the in-service injury.  See February 2012 VA treatment record, February 2016 service connection claim, and March 2017 Board hearing transcript.  The Veteran's ex-wife reports that she knew the Veteran during service and that she remembers the Veteran's in-service injury.  She also remembers him having neck pain.  See March 2017 statement.    

Initially, it is important to note that the March 1977 entrance examination report marks the spine both normal and abnormal and includes a notation regarding scoliosis of the thoracic spine.  Given that the notation relates only to the thoracic spine and not the cervical spine, the Veteran is presumed sound as to the cervical spine.  38 U.S.C.A. § 1111 (West 2014).  

Service treatment records reveal a May 1979 injury of the face.  Although the service treatment records are silent for neck pain associated with this injury, the Veteran is competent to describe the onset of neck pain as this is within his lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding onset of neck pain in service to be credible in light of the documented in-service injury of the face.  

The Veteran was afforded a June 2016 VA examination.  The examiner opined that the degenerative disc disease of the cervical spine was less likely than not related to service as the service records do not document that the Veteran injured his neck during the May 1979 injury of the face.  Moreover, the examiner stated that the degenerative disc disease of the cervical spine is more likely related to age rather than a remote trauma since the Veteran has degenerative disc disease of the entire spine.  However, this medical opinion is not probative as the examiner did not adequately consider the Veteran's lay contentions that he has had neck pain since the May 1979 injury.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding an examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  
    
Although private treatment records discuss a post-service back injury, the Veteran's private physician stated in April 2015 that the Veteran has had chronic cervical pain since his in-service injury.  

In light of the documented May 1979 in-service injury of the face and the competent and credible lay statements that the Veteran injured his neck in the documented May 1979 injury of the face and that he has had neck pain since that injury, the Board finds that service connection for degenerative disc disease of the cervical spine is warranted.   


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.  





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


